Per Curiam.

It is defendants’ contention that where, as here, a husband and wife, through the same attorney, file separate actions in two different courts against the same defendants, and the incident giving rise to both actions is identical, the defendants’ appearance in one court constitutes an appearance in the other court.
Such is not the case. An appearance by a defendant in one court does not constitute an “appearance” in another, entirely different, court.
Because defendants did not enter an appearance in the Municipal Court, after having been personally served with summons and a cdpy of the petition, they were not entitled to notice of the default proceedings. Civ. R. 55(A).
Accordingly, the Municipal Court was not in error in refusing to vacate the default judgment more than one year after the judgment was taken. The judgment of the Court of Appeals, affirming the overruling of defendants’ motion to set aside the default judgment, is affirmed.

Judgment affirmed.

O’Neill, C. J., Hebbeet, Cobbigan, Steen, Celebeezze, W. Beown and P. Beown, JJ., concur.